5Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/23/2021 has been entered.
 Reasons for Allowance
The present claims are allowable over the “closest” prior art Hong et al. (US 2017/0342200 A1).
Hong discloses a resin composition comprising 20-200 parts of resin such as polyphenylene ether resin (para 0020, lines 1-3 and 14-15) and 1-30 parts by weight of additive (para 0021, lines 1-3).
However, Hong does not disclose the polyphenylene ether being vinyl-containing. Hong also does not
Kitai discloses a polyphenylene ether resin composition (abstract) for printed wiring boards (para 0001), wherein the polyphenylene ether resin is end- modified with substituents having a carbon-carbon unsaturated double bond (para 0018) such as vinylbenzyl-containing groups (para 0022) or methacrylate groups (para 0025).
However, Kitai does not disclose the inorganic filler combination comprising at least chemically synthesized silica and silicon nitride as claimed.
Liu discloses a composition comprising polyphenylene ether and 0.5-25% silicon nitride (para 3 of [embodiment]), wherein the silicon nitride is 10-100 microns (para 4 of [embodiment]).
However, Liu does not disclose chemically synthesized silica and therefore, does not disclose the inorganic filler combination comprising at least chemically synthesized silica and silicon nitride as claimed.
Arai discloses a composition comprising 40-98 parts polyphenylene ether resin (para 0053) and 10 to 400 parts silica (para 0054), which may be spherical and have a size of 4-10 microns (para 0052).
However, Arai does not disclose silicon nitride and therefore, does not disclose the inorganic filler combination comprising at least chemically synthesized silica and silicon nitride as claimed.
The above is especially significant in light of the proper data set forth in the present specification.  The data establishes the criticality of using presently claimed inorganic filler that is a combination of chemically synthesized silica and silicon nitride as well as using the inorganic filler in the amount claimed and with the claimed ratio of chemically synthesized silica and silicon nitride. Therefore, the data is persuasive in establishing unexpected or surprising results over the cited prior art.
Thus, it is clear that Hong, Kitai, Liu, and Arai either alone or in combination, do not disclose or suggest the present invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETHANY M MILLER whose telephone number is (571)272-2109. The examiner can normally be reached M-F 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BETHANY M MILLER/ Examiner, Art Unit 1787    
 
/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787